Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, prior art of record or most closely prior art fails to disclose, “a plurality of second slits formed in the second area of the conductive substrate at a position corresponding to an inter-slit area between at least some slits among the plurality of first slits, the plurality of second slits being parallel to each other at a second predetermined interval therebetween in the predetermined direction”. The arguments of “an inter-slit area between at least some slits among the plurality of first slits” filed on 04/22/2021 are persuasive. These features reflect the application’s invention and are not taught by the pertinent prior arts Hu (US 20180069293) and Kim (US 20160049734). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Hu and Kim to include features of claim 1.
Dependent claims 2-15 and 21 are considered to be allowable by virtue of their dependencies on claim 1.
Regarding claim 16, prior art of record or most closely prior art fails to disclose, “a one or more slits formed in the second area of the conductive substrate at a position corresponding to an inter-slit area between at least some slits among the plurality of slits, the one or more slits being disposed parallel to the at least some slits at a second predetermined interval therebetween in the predetermined direction”. The arguments of “an inter-slit area between at least some slits among the plurality of first slits” filed on 04/22/2021 are persuasive. These features reflect the application’s invention and are not taught by the pertinent prior arts Hu (US 20180069293) and Kim (US 20160049734). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Hu and Kim to include features of claim 16.

Regarding claim 19, prior art of record or most closely prior art fails to disclose, “wherein the plurality of slits formed in the at least the part of the plate and the at least the part of the first extension or the at least the part of the second extension are parallel to each other on separate planes”. These features reflect the application’s invention and are not taught by the pertinent prior arts Hu (US 20180069293) and Kim (US 20160049734). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Hu and Kim to include features of claim 19.
Dependent claim 20 is considered to be allowable by virtue of its dependency on claim 19.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845